Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Gash on June 15, 2021.

The application has been amended as follows: 

Claims
Claim 1. “…receiving in real time a package data set including one or more indicators of at least one of one or more detected objects and one or more detected parameters from one or more sensor streams, including one or more video frame streams, for a current package; comparing the given manifest data set to the package data set of the current package…” 
Should be: 
“…receiving in real time a package data set including one or more indicators of at least one of one or more detected objects and one or more detected parameters from one or more sensor streams from one or more sensors, including one or more video frame streams, for a current package; comparing the given manifest data set to the package data set of the current package…”

Claim 9. “…receiving in real time a package data set including one or more indicators of at least one of one or more detected objects and one or more detected parameters from one or more sensor streams, including one or more video frame streams, for a current package; comparing the given manifest data set to the package data set of the current package…” 
Should be: 
“receiving in real time a package data set including one or more indicators of at least one of one or more detected objects and one or more detected parameters from one or more sensor streams from one or more sensors, including one or more video frame streams, for a current package; comparing the given manifest data set to the package data set of the current package…”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Yolanda L Wilson/Primary Examiner, Art Unit 2113